Citation Nr: 0818377	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988, and from March 1989 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which, in pertinent part, 
denied the benefit sought on appeal.   


FINDING OF FACT

A right ear hearing loss pre-existed service and was not 
aggravated by service.


CONCLUSION OF LAW

A right ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2007).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a letter sent to the 
veteran in June 2005, which fully addressed all four notice 
elements.  The information contained in that letter informed 
the veteran of what evidence was required to substantiate a 
claim for service connection.  The veteran was also notified 
of his and VA's respective duties for obtaining evidence, and 
was asked to submit evidence and/or information in his 
possession to the agency of original jurisdiction (AOJ).  

The notice letter was sent before the initial AOJ decision in 
this matter, thus the Board finds that there was no 
prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denial of the claim decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the rating decision and  statement 
of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records 
and reports of VA examinations.  There is no indication that 
any other medical records exist that should be requested and 
which have not already been requested, or that any pertinent 
evidence has not been received.  

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including organic diseases of the 
nervous system, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).  Aggravation may not be conceded 
if the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases in which 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a 
hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA 
may not grant service connection for hearing loss.

Service documents include an "Applicant Medical Prescreening 
Form" dated in June 1984 and associated documents showing 
that at that time the veteran reported that he had been told 
that he had a hearing loss.  The report of a June 1984 
enlistment medical examination contains results of 
audiometric testing, which revealed pure tone thresholds of 
5, 0, 10, 55, and 10 decibels in the veteran's right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz.  At that examination 
the veteran reported that he had not had a hearing loss.

A "Reference Audiogram" report in November 1984 contains 
results of audiometric testing, which revealed pure tone 
thresholds of 5, 0, 0, 45, and 10 decibels in the veteran's 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz.    

Service medical records include numerous examination reports 
and Hearing Conservation Data reports dated between May 1985 
and August 2004.  These records contain results of 
audiometric testing, which consistently show pure tone 
thresholds of 45 to 60 decibels in the veteran's right ear at 
3,000 Hz; while showing for that ear a range of decibels that 
were 25 Hz or less at 500, 1,000, 2,000, and 4,000 Hz.   

There are two different sets of results of audiometric 
testing in August 2004, the last month in service for which 
there are test results.  One dated August 10, 2004 revealed 
pure tone thresholds of 15, 5, 10, 45, and 15 decibels in the 
veteran's right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hz.  The other, dated August 17, 2004, revealed pure tone 
thresholds of 20, 15, 15, 20, and 55 decibels in the 
veteran's right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hz.  That report also recorded a speech recognition score 
using the Maryland CNC Test of 96 percent for the right ear.

The service treatment records during service also include: a 
May 1989 Medical Surveillance Questionnaire in which the 
veteran reported that his work activities of training and 
working around air frames involved noise exposure; a 
September 1992 Hearing Conservation treatment record in which 
the examiner noted the hearing condition was stable; and an 
August 2004 treatment record in which the veteran reported a 
history of being blown down by an aircraft in 1985, when he 
wasn't wearing hearing protection, and when he was first 
aware of any significant hearing loss.

After service the veteran underwent VA examination in 
September 2005.  During that examination he reported that the 
onset of his hearing loss was in 1985, and that it had become 
gradually worse.  He reported that at that time in 1985 he 
was blown down by a jet.  This resulted in a complete loss of 
hearing in the right ear, which recovered after one day but 
not to the preexisting level.  He reported having an onset of 
bilateral tinnitus with the same episode.  He reported that 
during service he was an aviation structural mechanic and was 
around aircraft engines, wearing hearing protection except 
for the one episode discussed above.  Since service he had 
worked in construction for the past nine months, wearing 
hearing protection or otherwise not exposed.  

The September 2005 VA examination report contains results of 
audiometric testing, which revealed pure tone thresholds of 
20, 15, 20, 45, and 20 decibels in the veteran's right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz.  

It was indicated on the report that the tympanogram in the 
right ear was "type Ad, suggestive of normal middle ear 
pressure but an abnormally compliant middle ear system."  
The Stenger test was negative at 3000 Hz.  In pertinent part, 
the diagnosis was that in the right ear hearing sensitivity 
was within normal limits from 250 Hz through 2000 Hz, 
abruptly sloping to a moderate sensorineural hearing loss 
present at 3000 Hz, with recovery to within normal limits at 
4000 Hz, then sloping to a mild-to-moderate sensorineural 
hearing loss at 6000 Hz and 8000 Hz.  There were also 
indications of a slight conductive component in the right ear 
as well.

The September 2005 VA audiology examination report shows 
findings meeting the definition of a present right ear 
hearing loss disability, as defined under the standards of 38 
C.F.R. § 3.385.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for right ear hearing loss.  In 
summary, the service medical records show that at the June 
1984 enlistment examination, audiometric testing showed pure 
tone thresholds of 5, 0, 10, 55, and 10 decibels in the 
veteran's right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hz.  These findings constitute a pre-existing hearing loss as 
defined under 38 C.F.R. § 3.385.  38 C.F.R. § 3.304(b).

This same pattern of a spike to high levels of 45 to 60 Hz at 
3,000 decibels, meeting criteria for impaired right ear 
hearing under 38 C.F.R. § 3.385, is consistently found in the 
service medical records throughout the both entire periods of 
the veteran's service.  The most recent findings in service, 
in August 2004, show a level of 45 Hz at 3,000, essentially 
the same as throughout the two periods of service.  There is 
no evidence of any increase in severity at 3,000 decibels; 
nor of any increase in severity (or even criteria being met 
so as to be defined as hearing impairment) in the right ear 
at other pertinent decibel levels; both in service and 
afterward.  See 38 C.F.R. § 3.385.  In sum, there is no 
increase in disability during service, therefore, there was 
no aggravation of the pre-existing right ear hearing loss.

In this regard, there was one anomalous set of results in 
service shown in the report of audiometric testing on August 
17, 2004.  The results of audiometric testing on that date 
showed that pure tone thresholds of 20, 15, 15, 20, and 55 
decibels in the veteran's right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hz.  These results-showing a spike in 
decibels at 4000 Hz, with only 20 decibels at 3000 Hz-are  
totally inconsistent with the over 20 other sets of results 
over the approximate ten years of service prior to this test, 
as well as totally inconsistent with the later VA examination 
results in September 2005.  All of the other tests are 
consistent in showing a spike to 45 to 60 decibels at the 
3,000 Hz level, and the anomalous findings on August 17, 2004 
clearly represent an error such as in posting the results of 
that test.

While the veteran has attested as to his belief that he has a 
right ear hearing loss related to service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While he associates his right ear 
hearing loss to an event in 1985, the medical evidence 
clearly shows that the right ear hearing loss pre-existed 
1985 and service; and shows that there was no increase in 
disability during service, to include beginning after the 
asserted incident in 1985.

Furthermore, there are no medical opinions or other records 
showing competent evidence that relate the veteran's right 
ear hearing loss to service; nor show that a non-preexisting 
sensorineural hearing loss began within the first year after 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
 
Based on the foregoing, the Board concludes that the claim 
for service connection for right ear hearing loss must be 
denied.  After considering all the evidence, the Board finds 
that the preponderance of the evidence is against this claim.  
In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


